Case 2:16-md-02744-DML-DRG ECF No. 671-4, PageID.29855 Filed 08/09/20 Page 1 of 5




                                   COMIVIONWEALTH OF MASSACHUSETTS
  SUFFOLK,        ss.                                                                                              SUPERIOR COURT
                                                                                             I-L-1.        ,                                ...-H._s,,__,_
                                                                                                                                               Flnltrn To-1
                                                                                                                                                   am
                                                                                             4    -I           1    I         .



                                                                                             X
                                                                                                                    154751.                 1.
                                                                                                                                               9         1
                                                                                                 A                                                 ll         til
                                                                                                                                            H257
                                                                                                                                                        P


       CARL ERICKSON,                                                                                                         DEC    1 1 31315

                                                                                         5
                                 Plaintiff,                                              5



                                                                                         i       ._    u           ,__tJ+lr             v   mi
       VP
                                                                               CIVIL ACTION
                                                                               NO
       FCA US LLC,
                                                                                    .




                                 Defendant.



                                COMPLAINT AND CLAIJVI FOR JURY TRIAL
                                                         FACTS
            l.          The   plaintiff,   Carl Erickson, resides at 10 Valley          View                   Drive, Lincoln,                   New
   l-lampshire_



            2.          The   defendant,    FCA US LLC      (HFCAH)   is   a foreign limited liahility                                 company
   organized under the laws of Delaware with a principal place of business located                                            at   1000 Chrysler

   Drive,   Auburn Hills, Michigan.

            3.          Jurisdiction over     FCA arises from the defendantz
                        (a)     transacting business in the   Commonwealth of Massachusettsg

                        (h)      contracting to supply services or things in the                                        Commonwealth of
                                 Massachusettsg

                        (c)      causing tortious injury by an act or omission in the                                   Commonwealth of
                                 Massachusettsg


                        (d)      causing tortious injury in the Commonwealth of Massachusetts by an act or
                                 omission outside of the Commonwealth of Massachusetts and regularly
                                 doing and soliciting business, and engaging in other persistent courses of
                                 conduct, and deriving substantial revenue from goods used or consumed or
                                 servioes rendered in the Commonwealth of Massachusetts, and/or


                        (e)      being registered to do business in the    Commonwealth of Massachusetts.
Case 2:16-md-02744-DML-DRG ECF No. 671-4, PageID.29856 Filed 08/09/20 Page 2 of 5




               4.         In January, 2016, Carl Erickson               was the     lessee   and operator of a 2015 Jeep Grand
   Cherokee (the HJEBPN).


               5.         The Jeep was designed and manufactured by                        FCA with an electronic,        as   opposed
   to mechanical, gear shifter.             The gear        selection   is   made by      pressing the shifter-paddle forward or

   backwards          like a   computer joystick that always returns to the center, upright position. This design
   was dangerously defective               in that   it   provided no mechanical or physical feedback to                  tell      drivers

   that they         had engaged the intended         gear.     As a result, vehicles could         all   too easily be   left in     gear

   when the          driver   had intended to   shift into     Park


                6.        On August 20,       2015, the Office of Defects Investigation (HODID) of the National

   Highway           Traific Safety Administration             UNI-ITSAH) opened an investigation                 after receiving          14

   complaints regarding incidents in which 2014 and 2015 Jeep Grand Cherokees rolled away despite
   being apparently shifted to the Park position.


                7.        On October 6, 2015, about three months before the incident involving the Plaintiff,
   the    ODI informed P CA that it had opened                    a formal Preliminary Evaluation.                The ODI not only
   informed FCA that it had received 51 reports of this defect, but also enclosed a copy of each report.


                8.        FCA was aware of (or should have been aware of) the defectively dangerous design
   of    its   Jeep G-rand Cherokees at the time of their manufacture, but there                          is   no question     it   was so
   aware       at the   time of the     ODI evaluation,        well before Plaintiffs J anuary 12, 2016 incident.



                9_        It   took   FCA until April 22, 2016 to issue a formal Safety Recall Report for the 2014
   and 2015 Jeep Grand Cherokees. This was too                           late for   Mr. Erickson.


                10,           On January   12, 2016,       Mr, Erickson was         in   Boston on business, and parked the Jeep

   outside the          Omni    Parker House hotel on School Street. Carl Erickson had exited his vehicle and

   thought he engaged the shifter into park mode.                        Upon reaching in to shut off the vehicle, the motor
   vehicle, without warning,               engaged        into reverse   and dragged the        plaintiff several   hundred         feet   up

    School Street and into the Tremont Street intersection, colliding with other motor vehicles.


                                                                      _2_
Case 2:16-md-02744-DML-DRG ECF No. 671-4, PageID.29857 Filed 08/09/20 Page 3 of 5




            11.         Mr. Erickson held on      for dear life but      ended up beneath       his vehicle, covered in

  blood.    He     sustained a     20cm     scalp laceration, nasal      bone   fractures,   broken ribs and   a   broken

  sterntun, injury to his left shoulder           and airn and    left   ankle and foot.       He   also suffered vision

  irnpainnent and cognitive impairments as a result of this incident.


                                                           COUNTI
                                                          (Negligence)

            12.         The    plaintiff incorporates herein       by reference the allegations contained               in

  paragraphs       1   through   ll.




            13.         The defendant FCA, a merchant with respect              to   goods of the kind involved, failed

  to   use reasonable care when it initiated and participated in the sale of the vehicle. The vehicle was
   defective in that     its   design and construction, including shifter, were such that the shifter would not

   engage in the intended gear and the motor vehicle would move unexpectedly.


            14.         The    defendant,   FCA knew or should have known of the               dangerous and defective

   nature and condition of the vehicle or           its   component   parts at the time      of its design, manufacture,

   and   sale,   but also in the weeks and months leading up to the January 12, 2016 incident.



             15.        The defendant       FCA disposed of the vehicle in a Way that FCA foresaw or should
   have foreseen would probably result            in   use of the vehicle by a person such as Carl Erickson,           who
   would likely be ignorant of the dangerous              nature and condition of the vehicle.



             16,        Further, the defendant      FCA     failed to issue     a recall promptly, to avoid harm to

   persons such as the         Plaintiff.




             17.        As     the direct and proximate result of the defendant                 FCAls negligence and

   carelessness, Carl Erickson              was caused    to suffer severe      and permanent personal      injuries   and

   cognitive irnpairrnents, incur medical and other expenses, and suffer a loss of earning capacity.



             WHEREFORE, the plaintiff demands judgment against the defendant FCA in a full,                            fair


   and just amount, together with interest and             costs and for such other relief as       may be appropriate.


                                                              _3a
Case 2:16-md-02744-DML-DRG ECF No. 671-4, PageID.29858 Filed 08/09/20 Page 4 of 5




                                                              COUNT II
                                                    (Breaches of Warranties)

          18.           The    plaintiff incorporates          herein by reference the allegations contained in

  paragraphs      1   through 17.


           l9.          The    defendant,       FCA    was and       is    a merchant with respect to goods of the kind

  involved in the foregoing accident and expressly and irnpliedly warranted that the product and                                    its


  component parts were rnerchantable,                  safe   and    tit   for a particular purpose.



          20.           The defendant FCA had reason to know the particular purpose for which the goods
   were required and          that the plaintiff      was    relying       on   the defendantls skills and        judgment    to select

   and furnish suitable goods. The vehicle,                    its    component         parts,    and the    vehiclels   warnings and

   instnictions       were   defective, and, therefore, the product                  was not     in fact merchantable, safe and     fit


   as warranted       by the defendant,


           Zl.          The defendant           FCA therefore, breached the warranties                     of merchantability and of

   fimess for a particular purpose with respect to the plaintiff


           22.          As    the direct   and proximate        result      of the defendant FCAls breaches of warranties,

   Carl Erickson was caused to suffer severe and permanent personal injuries and cognitive

   impairments, incur medical and other expenses, and suffer a loss of earning capacity.


           WHEREFORE,                the plaintiff     demands judgment               against the defendant,       FCA in a full, fair
   and just amount, together with interest and                 costs       and     for such other relief as     may be appropriate.


                                                   CLAIM FOR JURY TRIAL
           The        plaintiff   hereby claims the right to a             trial   by jury on     all   counts of the complaint. The

   plaintiff also      hereby claims       is   right to   attomey-conducted voir dire              at   the time of trial.




                                                                     -4-
Case 2:16-md-02744-DML-DRG ECF No. 671-4, PageID.29859 Filed 08/09/20 Page 5 of 5




                                       The Plaintiff,

                                       By his attorneys,
                                       MEEI-IAN, BOYLE,         BLACK
                                       8L   BOgyAN W, P.
                                                s
                                       6111111-m /J
                                       Peler J. Ainsworth, Esq., BBO No. IL05E)h1U\-1

                                        ai.nsW0rthQmeehanb0v1e com
                                       Jessica M. Gray, Esq., BBO N0. KQQUISSV5
                                                                          Y




                                       j
                                           gg-av(i),n1eehanb0v1B.con1
                                       Two Center Plaza,      Suite 600
                                       Boston,      MA
                                                    02108-1922
                                       (617) 523-83 00

   DATED1      December   11,   2018




                                            _5_
